--------------------------------------------------------------------------------

EXHIBIT 10.1

 
LIMITED WAIVER OF DEFAULT
 
This LIMITED WAIVER OF DEFAULT (this “Agreement”) is made and entered into as of
February 18, 2014, by and among Genco Shipping and Trading Limited (the
“Borrower”), the Lenders (as defined herein) signatory hereto, each of the
Guarantors (as defined herein), and Crédit Agricole Corporate and Investment
Bank, as the administrative agent (the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, and the other affiliates of the Borrower party thereto as
guarantors (collectively, the “Guarantors”; with the Borrower, the “Borrower
Parties”), the lenders party thereto (collectively, the “Lenders”), and Crédit
Agricole Corporate and Investment Bank as Administrative Agent and Security
Trustee executed and delivered the Loan Agreement dated August 12, 2010, as
amended by the First Amendment to Loan Agreement dated December 21, 2011, as
further amended by the Second Amendment to Loan Agreement dated August 1, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);
 
WHEREAS, the Borrower has notified the Administrative Agent and the Lenders that
the potential Events of Default detailed on Annex A hereto, would occur (such
Events of Default, together with any failure to give notice of any such
enumerated potential Events of Default, collectively, the “Specified Potential
Events of Default”);
 
WHEREAS, notwithstanding the Specified Potential Events of Default, the Borrower
has requested, and the Administrative Agent and the Lenders are willing, through
the Waiver Termination Date (as defined below), to waive the Specified Potential
Events of Default, such waiver to occur strictly on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Borrower Parties, the Administrative Agent and the
Lenders hereby agree as follows:
 
ARTICLE I
ACKNOWLEDGMENTS
 
Section 1.01.       Acknowledgment of the Specified Potential Events of
Default.  The Borrower and each Guarantor hereby acknowledge, stipulate,
warrant, represent, confirm and agree that the Specified Potential Events of
Default, if they were to occur,  would constitute Events of Default and would
occur, remain uncured and continue but for the terms of this Agreement.
 
Section 1.02.        Acknowledgment of Outstanding Indebtedness.  The Borrower
and each Guarantor hereby acknowledge, stipulate, warrant, represent, confirm
and agree that (i) as of the date hereof, the Borrower under the Finance
Documents, without defense, counterclaim or offset of any kind, is liable to the
Lenders in the aggregate principal amount of $75,484,208, which is currently
outstanding, in respect of the Loans, plus accrued and unpaid interest thereon,
plus any costs and expenses arising under the Loan Agreement and the other
Finance Documents,

--------------------------------------------------------------------------------

and the indemnity letter, dated January 27, 2014, between Crédit Agricole
Corporate and Investment Bank as Administrative Agent and the Borrower Parties
(the “Indemnity Letter”), whether or not incurred in connection with this
Agreement, including without limitation, attorney’s fees incurred by the
Administrative Agent or any of the Lenders in negotiation or preparation of the
Finance Documents, the Indemnity Letter, this Agreement and any documents
related hereto as well as the enforcement of rights and remedies under any of
the Finance Documents, the Indemnity Letter, or this Agreement (the “Outstanding
Indebtedness”), and (ii) nothing shall alter, amend, modify or extinguish the
obligation of the Borrower and the Guarantors to repay the Outstanding
Indebtedness and any other Financial Indebtedness under the Finance Documents.
 
Section 1.03.        Acknowledgment of Priority; Reaffirmation of Security
Interests.
 
(a)            The Borrower and each Guarantor hereby acknowledge, stipulate,
warrant, represent, confirm and agree that, (i) the security interests of the
Security Trustee for the ratable benefit of the Creditor Parties granted
pursuant to the Finance Documents are fully enforceable, nonavoidable, valid and
duly perfected first priority liens on the real and personal property Collateral
of the Borrower Parties identified in the Finance Documents and (ii) such
security interests and first priority liens secure all of the Financial
Indebtedness now or hereafter incurred and all other amounts now or hereafter
owed by the Borrower and the Guarantors to the Creditor Parties under the
Finance Documents.
 
(b)            The Borrower and each Guarantor each hereby ratify and reaffirm
(i) its prior conveyances to each of (x) the Security Trustee and (y) each of
the other Creditor Parties of continuing security interests in and liens on the
Collateral and (ii) all of its other obligations under the Finance Documents,
including, without limitation, the guaranty of the Guarantors of all Financial
Indebtedness.
 
Section 1.04.       INTENTIONALLY OMITTED
 
Section 1.05.       Advisors and Fees.  The Borrower acknowledges its obligation
under Clause 20 of the Loan Agreement to reimburse the Administrative Agent
promptly upon demand for the fees and expenses of the Administrative Agent and
the Lenders (including, but not limited to, the accrued and future fees, costs,
and expenses of legal advisors, financial advisors and other advisors) in
connection with this Agreement and any restructuring of the Finance Documents,
in each case, to the extent provided in such Clause 20 of the Loan Agreement. 
The Borrower further acknowledges its obligations under Clause 3.7 of the
Indemnity Letter to reimburse the Administrative Agent (including, but not
limited to, the accrued and future fees, costs and expenses of legal advisors)
in connection with the Indemnity Letter, to the extent provided in such Clause
3.7 of the Indemnity Letter.
 
Section 1.06.       Other Acknowledgments.
 
(a)            Identification of the Specified Potential Events of Defaults in
this Agreement does not constitute an agreement by the Administrative Agent or
the other Creditor Parties that there are no other defaults or Events of Default
currently existing under the Loan Agreement or the other Finance Documents, and
the Administrative Agent and the other Creditor Parties have reserved all rights
and remedies with respect to any such other defaults or Events of Default.
- 2 -

--------------------------------------------------------------------------------

(b)            Except as detailed herein expressly, nothing has occurred that
constitutes or otherwise can be construed or interpreted as a waiver of, or
otherwise to limit in any respect, any rights or remedies any of the Creditor
Parties or the Administrative Agent has or may have, arising as the result of
any default or Event of Default (including the Specified Potential Events of
Default) that has occurred or that may occur, under the Loan Agreement or the
other Finance Documents, applicable law or in equity.  The Administrative
Agent’s and the Lenders’ actions in entering into this Agreement are without
prejudice to the rights of any of the Administrative Agent and the other
Creditor Parties to pursue any and all remedies under the Finance Documents
pursuant to applicable law or in equity available to any of them in their sole
discretion upon the Waiver Termination Date.
 
(c)            The obligations of the Borrower and each Guarantor under this
Agreement of any nature whatsoever, whether now existing or hereafter arising,
are hereby deemed to be “Secured Liabilities” for all purposes of and under the
Finance Documents.
 
(d)            This limited waiver of the Specified Potential Events of Default
constitutes good and fair consideration offered by the Creditor Parties and this
Agreement was negotiated in good faith and at arms’ length.
 
ARTICLE II
LIMITED WAIVER; RESERVATION OF RIGHTS
 
Section 2.01.       Limited Waiver.  At the Borrower’s request and in reliance
upon the representations, warranties and covenants of the Borrower Parties
contained in this Agreement, and subject to the terms and conditions set forth
in this Agreement, each of the Administrative Agent and the Lenders party hereto
hereby agrees that, prior to the Waiver Termination Date, it shall not declare
an Event of Default, nor shall any default or Event of Default be deemed to have
occurred,  with respect to the Specified Potential Events of Default and, prior
to the Waiver Termination Date shall not exercise or instruct the exercise of,
and hereby instructs the Administrative Agent not to exercise, any of the
following remedies:
 
(a)       acceleration of amounts payable under the Finance Documents by reason
of the Specified Potential Events of Default;
(b)       exercise of foreclosure or similar remedies in respect of Collateral
of any Borrower Party, to the extent securing Financial Indebtedness of any
Borrower Party under the Finance Documents;
(c)       exercise of remedies under or in respect of guarantees made by the
Guarantors under the Finance Documents; or
(d)       exercise of any other remedy under the Finance Documents available
solely by reason of the Specified Potential Events of Default.
Section 2.02.       Reservation of Rights; Limited Waiver.  Subject to the terms
and conditions set forth herein, and except as expressly set forth herein, the
Creditor Parties hereby reserve all of their rights, remedies, powers and
privileges under the Loan Agreement, the other Finance Documents, any applicable
law and equity and do not waive any default or Event of Default which may
currently or hereafter exist, and this Agreement shall not be construed as a
- 3 -

--------------------------------------------------------------------------------

waiver thereof.  This Section 2.02 shall survive the Waiver Termination Date
until the termination of the Finance Documents and the indefeasible payment in
full in cash of all Financial Indebtedness of the Borrower Parties under or in
respect of the Loan Agreement and the other Finance Documents and all other
amounts owing thereunder.  Except as expressly set forth in this Agreement, the
agreements of the Administrative Agent and the Lenders hereunder to provide this
limited waiver to the Specified Potential Events of Default do not in any manner
whatsoever limit any right of any of the Creditor Parties to insist upon strict
compliance with this Agreement or any Finance Document any time prior to or
after the Waiver Termination Date.
 
ARTICLE III
CONDITIONS PRECEDENT TO
EFFECTIVENESS OF THIS AGREEMENT
 
Section 3.01.        Effective Date.  This Agreement shall become effective as
of the date first written above (the “Effective Date”) as to the Borrower
Parties, the Administrative Agent, and the Lenders upon the satisfaction of the
following conditions precedent:
 
(a)        Agreement.  The Administrative Agent shall have received counterparts
of this Agreement duly executed and delivered by the Borrower Parties and each
of the Lenders.
(b)       Representations and Warranties.  The Borrower and each Guarantor
represent and warrant to the Administrative Agent and the Lenders that each of
the following are true and correct as of the Effective Date:
(i)          each of the representations and warranties of each Borrower Party
set forth in Clause 11 of the Loan Agreement or in any  Finance Document is true
and correct in all material respects, except (A) those representations and
warranties forming the basis of the Specified Potential Events of Default (if
any) and (B) to the extent that such representations and warranties specifically
refer to an earlier date in which case they shall have been true and correct in
all material respects as of such earlier date;
(ii)          no defaults or Events of Default have occurred and are continuing
under the Finance Documents;
(iii)         the execution, delivery and performance by each Borrower Party of
this Agreement and any other documents entered into in connection herewith are
(A) within its power, (B) have been duly authorized by all necessary company
action, (C) do not contravene any provision of its respective organizational
documents, (D) do not violate any law or regulation, or any order or decree of
any court or governmental authority, (E) do not conflict with or result in a
material breach or termination of, constitute a material default under or
accelerate or permit the acceleration of any performance required by, any
material contracts or any material indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Borrower Party is a party or by which
any Borrower Party or any of their respective property is bound, (F) do not
result in the creation or imposition of any Lien upon any of Borrower Party’s
property other than those
- 4 -

--------------------------------------------------------------------------------

in favor of the Administrative Agent, on behalf of itself and the other Creditor
Parties, pursuant to the Finance Documents and (G) do not require any material
consent or approval of any governmental authority or any other person; and
(iv)         each of this Agreement and any other documents entered into in
connection herewith constitutes a legal, valid and binding obligation of each
Borrower Party enforceable against each Borrower Party in accordance with its
terms, except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally,
and by general equitable principles (whether considered in a proceeding in
equity or at law).
(c)       Expenses.  The Borrower shall have paid all invoiced fees, costs and
expenses due and payable as of the date hereof under the Loan Agreement, the
other Finance Documents and the Indemnity Letter, whether incurred in connection
with this Agreement and any transactions contemplated hereby or otherwise,
including, without limitation, any and all outstanding legal and consultant fees
and expenses of the Administrative Agent and any of the Lenders (including,
without limitation, the fees and expenses incurred by counsel to the
Administrative Agent), on or before the Effective Date.
(d)       Amortization.  On or before the Effective Date, the Borrower shall
have paid the Lenders the $1,923,075 amortization payment due and owing March
31, 2014 under the Loan Agreement.  For the avoidance of doubt, such payment
constitutes a repayment of principal and no further amortization payment is due
on March 31, 2014 under the Loan Agreement.
ARTICLE IV
LIMITED WAIVER TERMINATION EVENTS
 
Section 4.01.       Limited Waiver Termination Events.  The agreement of the
Lenders and the Administrative Agent to provide this limited waiver of the
Specified Potential Events of Default pursuant to this Agreement shall
immediately and automatically terminate and be of no further force and effect
without the need of any action or notice from the Administrative Agent or any
other Creditor Party (the date of such termination, the “Waiver Termination
Date”) at any time upon the earliest to occur of the following:
 
(a)       the occurrence of any Event of Default under the Loan Agreement (other
than the Specified Potential Events of Default);
(b)       the failure by any Borrower Party to perform or observe any of its
covenants or agreements contained in this Agreement; and
(c)        March 21, 2014.
From and after the Waiver Termination Date, the Administrative Agent’s and
Lenders’ agreement hereunder to temporarily waive the Specified Potential Events
of Default shall automatically and without further notice or action terminate
and be of no further force and
- 5 -

--------------------------------------------------------------------------------

effect, and the Administrative Agent and the Lenders shall have the immediate
and unconditional right, in their discretion (subject to applicable provisions
of the Loan Agreement, the other Finance Documents and applicable law), to
exercise any or all of their respective rights and remedies under the Loan
Agreement, the other Finance Documents and applicable law, including, without
limitation, with respect to the Specified Potential Events of Default,
including, without limitation, declaration of an Event of Default and
enforcement of the liens upon the Collateral or any portion thereof held by the
Administrative Agent and the other Creditor Parties.  The Administrative Agent
and the Lenders have not waived any of such rights or remedies, and nothing in
this Agreement, nor any delay on the Administrative Agent’s and the Lenders’
part after the Waiver Termination Date in exercising any such rights or
remedies, can be construed as a waiver of any of such rights or remedies except
as set forth directly herein.  No acceleration of the Loans and other Financial
Indebtedness shall relieve or discharge the Borrower or any Guarantor of their
respective duties, covenants and obligations under the Loan Agreement and the
other Finance Documents to which it is a party until all Financial Indebtedness
has been indefeasibly paid and satisfied in full in immediately available
funds.  Any Lender that has made a Commitment under the Loan Agreement shall
have no obligation to honor such Commitment or make other extensions of credit
to the Borrower.  Except with respect to the Specified Potential Events of
Default, each of the Borrower and each Guarantor shall comply with all
limitations, restrictions, covenants and prohibitions that would otherwise be
effective or applicable to it under the Finance Documents. Notwithstanding
anything to the contrary set forth herein, and for avoidance of doubt,  if the
Borrower has cured the default giving rise to the Specified Potential Event of
Default, such Specified Potential Event of Default, solely with respect to the
payment of the coupon under the 5.00% Convertible Senior Notes of the Company
due February 18, 2014, cannot be made the basis of an Event of Default on and
after the Waiver Termination Date.
 
ARTICLE V
LIMIT OF WAIVER
 
Section 5.01.        Limit of Waiver.  The parties hereto agree that the
agreements set forth in Article I and Article II hereof shall not be deemed to:
 
(a)       be a consent to, or waiver of, any default or Event of Default or any
“event of default” (however styled) under any Finance Document or any other
instrument governing indebtedness of the Borrower Parties, except with respect
to the Specified Potential Events of Default;
(b)       except as expressly set forth herein, modify or limit any other term
or condition of the Loan Agreement or any other Finance Document or any related
documents;
(c)        impose upon the Administrative Agent, any Lender or any affiliate
thereof, any obligation, express or implied, to consent to any amendment or
further modification of the Loan Agreement or other Finance Document or any
related documents, including, without limitation, any further extension of any
Commitment or any commitment under any related documents;
(d)       except as expressly set forth herein, impose upon the Administrative
Agent, any Lender or any affiliate thereof, any obligation, express or implied,
to continue
- 6 -

--------------------------------------------------------------------------------

to waive the Specified Potential Events of Default or forbear from exercising
its rights and remedies in accordance with Article II with respect to any
Specified Potential Event of Default after the Waiver Termination Date with
respect to the Administrative Agent, such Lender or such affiliate thereof; or
(e)        except as otherwise expressly provided in Article I and Article II,
prejudice any right or remedy that the Administrative Agent, any Lender or any
affiliate thereof, may now have or may in the future have under the Loan
Agreement or under or in connection with the other Finance Documents or any
instrument or agreement referred to therein or any related documents including,
without limitation, any right or remedy resulting from any default or Event of
Default or any “event of default” (however styled).
The provisions of this Article V shall survive the Waiver Termination Date until
the termination of the Finance Documents and the payment in full of the
Financial Indebtedness of the Borrower Parties under or in respect of the Loan
Agreement and the other Finance Documents and all other amounts owing
thereunder.
 
ARTICLE VI
RELEASE
 
Section 6.01.        Release.  Each of the Borrower and each Guarantor (on
behalf of itself and its Affiliates) and its successors-in-title, legal
representatives and assignees and, to the extent the same is claimed by right
of, through or under any of the Borrower or any Guarantor for its past, present
and future employees, agents, representatives, officers, directors,
shareholders, and trustees (each, a “Releasing Party” and collectively, the
“Releasing Parties”), does hereby remise, release and discharge, and shall be
deemed to have forever remised, released and discharged, the Administrative
Agent and each of the other Creditor Parties, and the Administrative Agent’s and
each other Creditor Party’s respective successors-in-title, legal
representatives and assignees, past, present and future officers, directors,
affiliates, shareholders, trustees, agents, employees, consultants, experts,
advisors, attorneys and other professionals and all other persons and entities
to whom any of the foregoing would be liable if such persons or entities were
found to be liable to any Releasing Party, or any of them (collectively
hereinafter the “Released Parties”), from any and all manner of action and
actions, cause and causes of action, claims, charges, demands, counterclaims,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, damages, judgments, expenses,
executions, liens, claims of liens, claims of costs, penalties, attorneys’ fees,
or any other compensation, recovery or relief on account of any liability,
obligation, demand or cause of action of whatever nature, whether in law, equity
or otherwise (including, without limitation, any so called “lender liability”
claims, interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Released Parties solely in their capacities
as such under the Finance Documents, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter,
- 7 -

--------------------------------------------------------------------------------

cause or thing occurring, in each case,  at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to the Loan Agreement or any other Finance Document
and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”).  Each Releasing Party further stipulates and agrees with respect to
all Claims, that it hereby waives any and all provisions, rights, and benefits
conferred by Cal. Civ. Code 1542 or any law of any state of the United States or
of any foreign jurisdiction, or any principle of common law, which is similar,
comparable, or equivalent to Cal. Civ. Code 1542, which provides:  “a general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor”.  This Section 6.01 shall survive termination of each of this Agreement
and each other Finance Document.
 
ARTICLE VII 
MISCELLANEOUS
 
Section 7.01.   Loan Agreement Definitions.  Unless otherwise specifically
defined herein, each capitalized term used herein (and in the recitals above)
shall have the meaning assigned to such term in the Loan Agreement.
 
Section 7.02.   Section Headings.  Section headings used in this Agreement are
for convenience of reference only and shall not affect the construction of this
Agreement.
 
Section 7.03.    Counterparts.  This Agreement may be executed by one or more of
the parties hereto by portable document format or facsimile or in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile or electronic mail shall be equally
effective as delivery of a manually executed counterpart.
 
Section 7.04.   Governing Law; Consent to Jurisdiction; Service of Process.  The
provisions of Clause 29 of the Loan Agreement shall be incorporated herein by
reference and apply mutatis mutandis.
 
Section 7.05.     Waiver; Amendments.  No amendment or waiver of any provision
of this Agreement will be effective unless the same shall be in writing and
adopted as required by the terms of the Loan Agreement.  No delay on the part of
the Administrative Agent or any Lender in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by such Person of any right, power or remedy preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.
 
Section 7.06.     Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law; but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
- 8 -

--------------------------------------------------------------------------------

Section 7.07.    Integration.  This Agreement, the Loan Agreement, and the other
Finance Documents represent the agreement of the parties thereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any of the parties relative to subject matter
hereof not expressly set forth or referred to herein or therein.
 
Section 7.08.    No Limitation on Obligations and Rights under Applicable Law. 
All Financial Indebtedness of the Borrower Parties and all rights of the
Administrative Agent and the Lenders that are expressed herein shall be in
addition to and not in limitation of those provided by applicable law.
 
Section 7.09.   Acknowledgment.  Each party hereto acknowledges that the terms
of this Agreement shall not constitute a course of dealing among the parties
hereto.
 
Section 7.10.    Finance Document.  This Agreement shall be deemed to be a
Finance Document for all purposes of the Loan Agreement and each other Finance
Document.
 
Section 7.11.    Survival.  This Agreement shall survive the Waiver Termination
Date, the termination of the Finance Documents and the payment in full of all
Financial Indebtedness of the Borrower Parties under or in respect of the Loan
Agreement and the other Finance Documents and all other amounts owing
thereunder.
 
[SIGNATURE PAGES FOLLOW]
- 9 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

--------------------------------------------------------------------------------


ADMINISTRATIVE AGENT
AND LENDERS:
CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as the Administrative
Agent and a Lender
 
 
 
 
 
By:
/s/ Michael Choina
 
 
 
Name:  Michael Choina
 
 
 
Title:  Director
 
 
 
 
 
 
By:
/s/ Jerome Salle
 
 
 
Name:  Jerome Salle
 
 
 
Title:  Director
 

--------------------------------------------------------------------------------

 
CRÉDIT INDUSTRIEL ET
COMMERCIAL, as a Lender
 
 
 
 
 
By:
/s/ Andrew McKuin
 
 
 
Name:  Andrew McKuin
 
 
 
Title:  Vice President
 
 
 
 
 
 
By:
/s/ Alex Aupoix
 
 
 
Name:  Alex Aupoix
 
 
 
Title:  Managing Director
 

 


--------------------------------------------------------------------------------


 
SKANDINAVISKA ENSKILDA BANKEN
AB (PUBL), as a Lender
 
 
 
 
 
By:
/s/ Eszter Wijkman            /s/ Olof Kajerdt
 
 
 
Name:   Eszter Wijman       Olof Kajerdt
 
 
 
Title:
 

 



--------------------------------------------------------------------------------


BORROWER:
GENCO SHIPPING AND TRADING
LIMITED, as the Borrower
 
 
 
 
 
 
By:
/s/ John C. Wobensmith
 
 
 
Name: John C. Wobensmith
 
 
 
Title: CFO
 



GUARANTORS:
GENCO BAY LIMITED, as Guarantor
GENCO OCEAN LIMITED, as Guarantor
GENCO AVRA LIMITED, as Guarantor
GENCO MARE LIMITED, as Guarantor
GENCO SPIRIT LIMITED, as a Guarantor
 
 
 
 
By:
/s/ John C. Wobensmith
 
 
Name: John C. Wobensmith
 
 
Title: CFO

 

--------------------------------------------------------------------------------


ANNEX 1


SPECIFIED POTENTIAL EVENTS OF DEFAULT


1.
Event of Default under Clause 19.1(e) of the Loan Agreement resulting from the
non-payment of the coupon under the 5.00% Convertible Senior Notes of the
Company due February 18, 2014.

 
 

--------------------------------------------------------------------------------